                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :
     Plaintiff                              :
                                            :      No. 1:18-cv-00607
       v.                                   :
                                            :      (Judge Kane)
TERRI SUE KELLEY,                           :
     Defendant                              :

                                           ORDER

       AND NOW, on this 29th day of November 2018, default having been entered against

Defendant Terri Sue Kelley, and upon consideration of the United States’ motion for default

judgment (Doc. No. 11), and the supporting documents filed therewith, IT IS ORDERED

THAT:

       1. The United States’ motion for default judgment (Doc. No. 11), is GRANTED;

       2. Judgment is entered in favor of the United States of America and against Defendant
          Terri Sue Kelley in the amount of $88,178.92 plus interest at the rate of $11.45 per
          day from August 22, 2017 until the date of this Order, and thereafter with interest
          thereon from the date of judgment pursuant to 28 U.S.C. § 1961;

       3. The promissory note and mortgage between the United States and Defendant are
          foreclosed as to the property located at 20 East Orange Street, Shippensburg, PA
          17257 (the “Property”). In accordance with the provisions of the National Housing
          Act, there is no right of redemption in the mortgagor or any other person. 12 U.S.C §
          1701(k); United States v. Forest Glen Senior Residence, 278 F. Supp. 343, 343 (D.
          Or. 1967);

       4. The Property shall be sold according to the following:

              a. The United States Marshal for the Middle District of Pennsylvania is directed
                 to sell the Property for cash to the highest bidder at a public, judicial sale
                 pursuant to Title 28 U.S.C. § 2001. Notice must be given, in accordance with
                 28 U.S.C. § 2002, once a week for four consecutive weeks prior to the sale in
                 one newspaper regularly issued and of general circulation in the county and
                 judicial district where the Property is situated. To reduce the costs and
                 expenses of tax sale, the United States may advertise a short description of the
                 Property rather than a complete legal description;
       b. Ten percent (10%) of the highest bid must be deposited by certified check or
          cashier’s check with the United States Marshal by the bidder immediately
          upon the Property being struck down to the bidder. The balance of the
          purchase money must be paid in certified or cashier’s check by the highest
          bidder to the Marshal within ten (10) days after the sale is confirmed by the
          Court, without demand for the same being made by the Marshal. It is the
          highest bidder’s responsibility to ascertain the date of confirmation. If the
          highest bidder fails to settle, all their rights in the real estate shall cease and be
          completely void and the Property may be re-advertised and sold by the
          Marshal without further order of the Court at the risk of the defaulting bidder
          whose deposit shall be forfeited; and in case of a deficiency on such resale,
          they shall make good the same to the person thereby injured. The highest
          bidder shall take the Property subject to and is to pay all state and local taxes,
          water rents or charges, sewer rents or charges, and municipal claims, and any
          other claims, charges and liens against the Property which are not divested by
          the Marshal’s sale, and shall pay all state, local and federal transfer taxes and
          stamps. If the United States is not the successful bidder, the United States will
          automatically be registered as the second highest bidder at the judgment
          amount and may proceed to make settlement with the Marshal in the event of
          default by the highest bidder;

       c. The United States, or its nominee, is granted right of entry at reasonable times
          to the Property for purposes of pre-sale inspection and Marshal’s sale with the
          right to inspect the house, the books, records and accounts, all other items,
          things and information necessary for the inspection, advertisement and sale of
          the Property; and

       d. Motion for confirmation of the public sale shall be made by the Marshal or the
          Plaintiff to the Court thirty (30) days after the date of sale;

5. Upon confirmation of the sale, the Marshal shall hold the proceeds of the sale after
   costs and expenses of the sale pending distribution pursuant to further Order of this
   Court;

6. The United States shall be paid the amount adjudged due pursuant to the distribution
   of the proceeds of the sale;

7. A true copy of this Order shall be delivered to the United States Marshal by the Clerk
   of Court;

8. Jurisdiction is retained over this matter for the granting of such orders as the
   circumstances may require; and




                                          2
9. The Clerk is directed to administratively CLOSE this case.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania




                                       3
